DETAILED ACTION
This office action is a response to the response to the election/restriction requirement filed on May 13, 2022.
Claims 1-20 are pending.
Claims 18-20 are withdrawn from consideration.
Claims 1-17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-17) in the reply filed on May 13, 2022 is acknowledged.  

The traversal is on the ground(s) that “Applicant respectfully disagrees as both groups involve transmitting a frame comprising a subchannel bitmap indicating allowed channels for transmitting for subsequent transmissions, and receiving a subsequent frame. 
Moreover, even if separate searches are to be performed, the search classifications are closely related and would not constitute a serious search burden. 
Second, Applicant respectfully asserts that the Examiner fails to show "separate status" in the art. Apparently, the restriction requirement in the Office Action neither shows a "recognition of separate inventive effort by inventors" or "citing patents" which are evidence of such separate status, and also of a separate field of search (see Section (b) in MPEP § 808.02). Applicant asserts that the embodiments do not include recognized divergent subject matter because the subject matter overlaps due to similar claim limitations. 
In summary, the restriction's statement has failed to meet the above requirements for explaining "why there would be a serious burden on the examiner if restriction is not required" and further fails to show a "separate status" in the art (see MPEP § 808.02). 
For the reasons state above, Applicant respectfully requests reconsideration of the pending claims and withdrawal of the restriction requirement.

Examiner respectfully disagrees. This is not found persuasive because Inventions Group I (Claims 1-17) and Group II (Claims 18-20) are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c-d)).  
 In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I is directed to a method of transmitting data in a wireless network (See Figures 20 and 21 of Applicants filed specification). Group I discloses the exchange of RTS frames and CTS frames between a wireless station and an access point. 
Group II is directed to a method of truncating a transmission opportunity (TXOP) (See Figure 22 and 23 of Applicants filed specification).Group II discloses an EHT CF-End frame a legacy end frame and a TXOP holder. 
The subcombination has separate utility such as Group I is not directed to truncating a transmission opportunity and further not directed to a CF-End frame nor do the claims discloses EHT or legacy frames. Furthermore Group II is not directed to a method for transmitting data. Group II does not disclose a RTS frame or a CTS frame.
Although the claims utilize a subchannel bitmap and the inventions may be usable together. They are related as combination and subcombination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least, the following reason(s) apply:  
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

As noted above Examiner notes the invention of Group I is directed to a method of transmitting data in a wireless network involving an exchange of an RTS frame and a CTS frame. Group II is directed to a method of truncating a transmission opportunity (TXOP) involving transmissions of an EHT CF-end frame and a legacy CF-end frame. These inventions although related in combination subcombination require a different field of search, employing different search strategies or search queries as well as different classification additionally involving divergent subject matter.

The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 1-17 are objected to because of the following informalities: 

Regarding Claims 1-17, Claims 1-17 utilize the acronym “RTS” and “CTS”. These acronyms should be spelled out and/or defined the first time it is recited in the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. U.S. Patent Application Publication 2016/0316455, hereinafter Asterjadhi, in view of Li et al. U.S. Patent Application Publicat0ion 2021/0105667, hereinafter Li.

Regarding Claim 1, Asterjadhi discloses a method of transmitting data in a wireless network (Abstract; Figure 1, 2, 7 and 11), the method comprising: 
transmitting an RTS frame from a wireless station (STA) for receipt by a wireless access point (AP) (Figure 11; Paragraph [0082] a legacy STA (e.g., STA1) may transmit an RTS), 
the RTS frame comprising a subchannel bitmap indicating allowed channels for transmitting a CTS frame (Figure 7; Paragraph [0064-0069] a bitmap of 7 bits may be provided in which each bit of the bitmap may indicate a different idle channel (e.g., CB_P2, CB_S2, CB_P3, CB_S3, etc., as illustrated in FIG. 7A) that may be available for channel bonding. Additionally, one bit in the reserved portion of the service field may be used as a parity bit to protect (e.g., used for checking for errors) the 7-bit bitmap sequence. According to certain aspects, the bandwidth of transmissions may be 20 MHz for this option. Additionally, according to certain aspects, this option may inherit request to send (RTS)/clear to send (CTS) bandwidth signaling from 802.11ac and may maintain 1 bit (in an RTS) and 2 bits (in a CTS) for scrambling; That is included in the RTS frame includes a bitmap indicated allowed idle channels)
and receiving the CTS frame at the wireless STA from the wireless AP on a first subchannel indicated in the subchannel bitmap (Figure 11; Paragraph [0082-0085] Upon reception of the RTS frame 1102, the HE AP may transmit a CTS frame 1104 to STA1 during a legacy TXOP; Paragraph [0064-0069] Bitmap included in the CTS frame indicating clear to send on the idle channel).
Asterjadhi discloses transmission and reception of a RTS frame and a CTS frame including a subchannel bitmap indicating allowed channel for transmitting a CTS frame but may not specifically disclose receiving the CTS frame at the wireless STA from the wireless AP on a first subchannel indicated in the subchannel bitmap.
However, Li more specifically teaches receiving the CTS frame at the wireless STA from the wireless AP on a first subchannel indicated in the subchannel bitmap (Li Paragraph [0004, 0018. 0048 and 0059-0088] the first device generates a clear to send advanced CTS-A frame based on the RTS-A frame in the first non-HT format and the status information of each subchannel included in the channel, or generates a CTS-A frame based on the RTS-A frame in the first non-HT duplicated format and the status information of each subchannel included in the channel, where the CTS-A frame includes a bitmap, and when the RTS-A frame in the first non-HT format or the RTS-A frame in the first non-HT duplicated format indicates that a subchannel is available and a channel state of the subchannel is idle, a bit corresponding to the subchannel in the bitmap is set to 1; otherwise, the bit corresponding to the subchannel in the bitmap is set to 0; and the first device sends, to the second device, the CTS-A frame in the first non-HT format or the CTS-A frame in the first non-HT duplicated format on a subchannel corresponding to a bit whose value is 1 in the bitmap. Through interaction using the RTS-A/CTS-A frame, the first device and the second device negotiate subchannels used for data communication, that is, a primary 20 MHz channel and the subchannel corresponding to the bit whose value is set to 1 in the bitmap of the CTS-A frame).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asterjadhi with the teachings of Li. Li provides a solution for efficient bandwidth indication utilizing a non-HT duplicated format (Li Abstract; Paragraph [0002-0012]). 

Regarding Claim 2, Asterjadhi in view of Li disclose the method as described in Claim 1. Asterjadhi in view of Li further disclose wherein the transmitting comprises transmitting the RTS frame in a non-HT duplicate PPDU with a punctured preamble (Li Paragraph [0008-0010] non-HT duplicated format; A preamble puncture mode includes a plurality of modes. Because each of the at least three bits corresponds to at least one secondary subchannel, the plurality of modes included in the preamble puncture mode can be indicated to the first device).

Regarding Claim 4, Asterjadhi in view of Li disclose the method as described in Claim 1. Asterjadhi in view of Li further disclose wherein the transmitting comprises transmitting the RTS frame in a 160 MHz operating channel of the wireless network (Asterjadhi Paragraph [0055-0056 and 0067]; Li Paragraph [0048, 0071 and 0124] ).

Regarding Claim 5, Asterjadhi in view of Li disclose the method as described in Claim 4. Asterjadhi in view of Li further disclose wherein the punctured preamble is a 20 MHz portion of the 160 MHz operating channel (Li Paragraph [0016 and 0069] Preamble puncturing; In the third mode, puncturing is performed on a 160 MHz channel or an (80+80) MHz channel, only a secondary 20 MHz channel (an S20 channel) is punctured).

Regarding Claim 6, Asterjadhi in view of Li disclose the method as described in Claim 4. Asterjadhi in view of Li further disclose wherein the 160 MHz operating channel comprises: a primary 80 MHz channel; and a secondary 80 MHz channel, and wherein the subchannel bitmap indicates that an upper 20 MHz channel of the secondary 80 MHz is disallowed for transmission of the CTS frame (Asterjadhi Figure 7A and 7B; Paragraph [0056 and 0064-0070] Various implementations and examples in which indication of idle bandwidth channels including a bitmap indicating particularly which 20 and 40 MHz channels are busy and idle, in which the busy channels are not to be used for transmission of the CTS frame; Li Paragraph [0004, 0018. 0048 and  0059-0088] A frame based on the RTS-A frame in the first non-HT duplicated format and the status information of each subchannel included in the channel, where the CTS-A frame includes a bitmap, and when the RTS-A frame in the first non-HT format or the RTS-A frame in the first non-HT duplicated format indicates that a subchannel is available and a channel state of the subchannel is idle).

Regarding Claim 7, Asterjadhi in view of Li disclose the method as described in Claim 6. Asterjadhi in view of Li further disclose wherein the subchannel bitmap further indicates that an upper 40 MHz channel of the secondary 80 MHz channel is disallowed for transmission of the CTS frame (Asterjadhi Figure 7A and 7B; Paragraph [0056 and 0064-0070] Various implementations and examples in which indication of idle bandwidth channels including a bitmap indicating particularly which 20 and 40 MHz channels are busy and idle, in which the busy channels are not to be used for transmission of the CTS frame; Li Paragraph [0004, 0018. 0048 and  0059-0088] A frame based on the RTS-A frame in the first non-HT duplicated format and the status information of each subchannel included in the channel, where the CTS-A frame includes a bitmap, and when the RTS-A frame in the first non-HT format or the RTS-A frame in the first non-HT duplicated format indicates that a subchannel is available and a channel state of the subchannel is idle).

Regarding Claim 13, Asterjadhi discloses a method of transmitting data in a wireless network, the method comprising: 
receiving an RTS frame at a wireless access point (AP) from a wireless station (STA) (Figure 11; Paragraph [0082] a legacy STA (e.g., STA1) may transmit an RTS), 
wherein the RTS frame comprises a subchannel bitmap indicating allowed channels for transmitting a CTS frame responsive to the RTS frame (Figure 7; Paragraph [0064-0069] a bitmap of 7 bits may be provided in which each bit of the bitmap may indicate a different idle channel (e.g., CB_P2, CB_S2, CB_P3, CB_S3, etc., as illustrated in FIG. 7A) that may be available for channel bonding. Additionally, one bit in the reserved portion of the service field may be used as a parity bit to protect (e.g., used for checking for errors) the 7-bit bitmap sequence. According to certain aspects, the bandwidth of transmissions may be 20 MHz for this option. Additionally, according to certain aspects, this option may inherit request to send (RTS)/clear to send (CTS) bandwidth signaling from 802.11ac and may maintain 1 bit (in an RTS) and 2 bits (in a CTS) for scrambling; That is included in the RTS frame includes a bitmap indicated allowed idle channels); 
and transmitting a CTS frame from the wireless AP to the wireless STA over a first wireless channel, wherein the first wireless channel is indicated as an allowed subchannel in the subchannel bitmap (Figure 11; Paragraph [0082-0085] Upon reception of the RTS frame 1102, the HE AP may transmit a CTS frame 1104 to STA1 during a legacy TXOP; Paragraph [0064-0069] Bitmap included in the CTS frame indicating clear to send on the idle channel).
Asterjadhi discloses transmission and reception of a RTS frame and a CTS frame including a subchannel bitmap indicating allowed channel for transmitting a CTS frame but may not specifically disclose transmitting a CTS frame from the wireless AP to the wireless STA over a first wireless channel, wherein the first wireless channel is indicated as an allowed subchannel in the subchannel bitmap.
However, Li more specifically teaches transmitting a CTS frame from the wireless AP to the wireless STA over a first wireless channel, wherein the first wireless channel is indicated as an allowed subchannel in the subchannel bitmap (Li Paragraph [0004, 0018. 0048 and 0059-0088] the first device generates a clear to send advanced CTS-A frame based on the RTS-A frame in the first non-HT format and the status information of each subchannel included in the channel, or generates a CTS-A frame based on the RTS-A frame in the first non-HT duplicated format and the status information of each subchannel included in the channel, where the CTS-A frame includes a bitmap, and when the RTS-A frame in the first non-HT format or the RTS-A frame in the first non-HT duplicated format indicates that a subchannel is available and a channel state of the subchannel is idle, a bit corresponding to the subchannel in the bitmap is set to 1; otherwise, the bit corresponding to the subchannel in the bitmap is set to 0; and the first device sends, to the second device, the CTS-A frame in the first non-HT format or the CTS-A frame in the first non-HT duplicated format on a subchannel corresponding to a bit whose value is 1 in the bitmap. Through interaction using the RTS-A/CTS-A frame, the first device and the second device negotiate subchannels used for data communication, that is, a primary 20 MHz channel and the subchannel corresponding to the bit whose value is set to 1 in the bitmap of the CTS-A frame).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asterjadhi with the teachings of Li. Li provides a solution for efficient bandwidth indication utilizing a non-HT duplicated format (Li Abstract; Paragraph [0002-0012]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Li as applied to claim 1 above, and further in view of Yang et al. U.S. Patent Application Publication 2019/0141717, hereinafter Yang.

Regarding Claim 3, Asterjadhi in view of Li disclose the method as described in Claim 1. Asterjadhi in view of Li disclose preamble puncturing and transmission of RTS PPDUs but fail to explicitly disclose wherein the transmitting comprises transmitting the RTS frame in a preamble punctured SU PPDU. 
However, Yang teaches wherein the transmitting comprises transmitting the RTS frame in a preamble punctured SU PPDU (Abstract; Paragraph [0023 and 0037-0047] SU preamble puncture signaling based on PPDU format).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asterjadhi in view of Li with the teachings of Yang. Yang provides solutions that enables providing flexibility in implementation of the preamble puncturing mode, thus avoiding interference in the WLAN (Yang Abstract; Paragraph [0002-0009]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Li as applied to claim 1 above, and further in view of Huang et al. U.S. Patent Application Publication 2016/0316468, hereinafter Huang.

Regarding Claim 8, Asterjadhi in view of Li disclose the method as described in Claim 1. Asterjadhi in view of Li fail to disclose wherein the RTS frame comprises an MU-RTS frame and the CTS frame comprises an MU-CTS frame.
However, Huang teaches wherein the RTS frame comprises an MU-RTS frame and the CTS frame comprises an MU-CTS frame (Abstract; Paragraph [0035-0037] MU-RTS and MU-CTS frame exchange including bandwidth indication).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asterjadhi in view of Li with the teachings of Huang. Huang provides a solution in which an apparatus can effectively separate antennas to achieve spatial diversity and different channel characteristics (Huang Abstract; Paragraph [0002-0004 and 0070]).


Claim 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Li as applied to claim 1 and 13 above, and further in view of Grandhi et al. U.S. Patent Application Publication 2012/0327870, hereinafter Grandhi.

Regarding Claim 9, Asterjadhi in view of Li disclose the method as described in Claim 1. Asterjadhi in view of Li fail to explicitly disclose receiving the CTS frame on a plurality of subchannels indicated in the subchannel bitmap.
However, Grandhi more specifically teaches receiving the CTS frame on a plurality of subchannels indicated in the subchannel bitmap (Paragraph [0062-0063 and 0141] The receiving/responding device may respond to the RTS frame from the initiating device on the one or more non-primary channels with a CTS frame if it determines that the non-primary channel is clear/idle/not-busy).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asterjadhi in view of Li with the teachings of Gong. Gong provides a solution in which loss of spectrum efficiency in wideband transmission can be reduced by using enhanced protocols. The spectrum usage efficiency can be improved (Gong Abstract; Paragraph [0006-0009]).

Regarding Claim 14, Asterjadhi in view of Li disclose the method as described in Claim 13. Asterjadhi in view of Li fail to explicitly disclose transmitting the CTS frame on a plurality of subchannels indicated as allowed subchannels in the subchannel bitmap.
However, Grandhi more specifically teaches transmitting the CTS frame on a plurality of subchannels indicated as allowed subchannels in the subchannel bitmap (Paragraph [0062-0063 and 0141] The receiving/responding device may respond to the RTS frame from the initiating device on the one or more non-primary channels with a CTS frame if it determines that the non-primary channel is clear/idle/not-busy).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Asterjadhi in view of Li with the teachings of Gong. Gong provides a solution in which loss of spectrum efficiency in wideband transmission can be reduced by using enhanced protocols. The spectrum usage efficiency can be improved (Gong Abstract; Paragraph [0006-0009]).

Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Li as applied to claim 1 and 13 above, and further in view of Gong et al. U.S. Patent Application Publication 2012/0177017, hereinafter Gong.

Regarding Claim 10 and 15, Asterjadhi in view of Li disclose the method as described in Claim 1 and 13. Asterjadhi in view of Li disclose wherein the CTS frame comprises a second subchannel bitmap indicating a plurality of idle subchannels of the subchannels indicated in the subchannel bitmap of the RTS frame, and wherein the CTS frame is transmitted on at least one of the plurality of idle subchannels (Asterjadhi Paragraph [0069 and 0075] bitmaps of bandwidth signaling including idle channels included in RTS and CTS; Li Paragraph [0018, 0128-0129]) 
Asterjadhi in view of Li fail to explicitly disclose wherein the RTS frame further comprises a bandwidth control field having a mode subfield for indicating a dynamic bandwidth indication.
However, Gong more specifically teaches wherein the RTS frame further comprises a bandwidth control field having a mode subfield for indicating a dynamic bandwidth indication (Abstract; Paragraph [0030-0034] non-HT duplicate RTS and CTS frames including bandwidth control fields including an indication of a bandwidth operation mode of dynamic and static indication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asterjadhi in view of Li with the teachings of Gong. Gong provides a solution in which bandwidth of PPDU is transmitted by a transmitting STA to a receiving STA based on bandwidth information in preceding frame within the TXOP, and transmitting STA is adapted to control the bandwidth of the PPDU by limiting the bandwidth of the PPDU to be narrower than or equal to a bandwidth of the non-HT frame. Hence PPDUs are not corrupted, and some PPDUs can be sent without using full available bandwidths (Gong Abstract; Paragraph [0001]).

Regarding Claim 11 and 16, Asterjadhi in view of Li disclose the method as described in Claim 1 and 13. Asterjadhi in view of Li further disclose wherein the CTS frame comprises a second subchannel bitmap indicating the same channels indicated in the subchannel bitmap of the RTS frame (Asterjadhi Paragraph [0069 and 0075] bitmaps of bandwidth signaling including idle channels included in RTS and CTS; Li Paragraph [0018, 0128-0129]).
Asterjadhi in view of Li fail to explicitly disclose wherein the RTS frame further comprises a bandwidth control field having a mode subfield for indicating a static bandwidth indication.
However, Gong more specifically teaches a bandwidth control field having a mode subfield for indicating a static bandwidth indication (Abstract; Paragraph [0030-0034] non-HT duplicate RTS and CTS frames including bandwidth control fields including an indication of a bandwidth operation mode of dynamic and static indication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asterjadhi in view of Li with the teachings of Gong. Gong provides a solution in which bandwidth of PPDU is transmitted by a transmitting STA to a receiving STA based on bandwidth information in preceding frame within the TXOP, and transmitting STA is adapted to control the bandwidth of the PPDU by limiting the bandwidth of the PPDU to be narrower than or equal to a bandwidth of the non-HT frame. Hence PPDUs are not corrupted, and some PPDUs can be sent without using full available bandwidths (Gong Abstract; Paragraph [0001]).


Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi in view of Li as applied to claim 1 and 13 above, and further in view of Lim et al. U.S. Patent Application Publication 2021/0029774, hereinafter Lim.

Regarding Claim 12 and 17, Asterjadhi in view of Li disclose the method as described in Claim 1 and 13. Asterjadhi in view of Li disclose wherein the CTS frame is transmitted in a non-HT duplicate PPDU using preamble puncturing (Li Abstract; Paragraph [0010 and 0018] clear to send advanced CTS-A frame based on the RTS-A frame in the first non-HT format) but fail to disclose wherein the RTS frame further comprises a bandwidth control field having a preamble puncture enabled subfield for indicating that preamble puncturing is enabled, and wherein the CTS frame is transmitted in a non-HT duplicate PPDU using preamble puncturing.
However, Lim more specifically teaches wherein the RTS frame further comprises a bandwidth control field having a preamble puncture enabled subfield for indicating that preamble puncturing is enabled (Paragraph [0098-0099] Bandwidth control fields indicating preamble puncturing is enabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asterjadhi in view of Li with the teachings of Lim. Lim provides a solution in which wide bandwidth transmission of a station (STA) may be easily performed by using NCCB, and channel efficiency of a wireless LAN system may be increased, and a throughput of an STA may be enhanced (Lim Abstract; Paragraph [0035-0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414